Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-18-00745-CV

                         Jennifer A. LEMMER and Andrew J. Luck,
                                        Appellants

                                              v.

SAN FRANCISCO FEDERAL CREDIT UNION, TK Credit Recovery, Smith & Associates,
                  Eric Llewellyn Kaasa, and Bret A. Yaple,
                                 Appellees

                 From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI07292
                       Honorable Stephani A. Walsh, Judge Presiding

       BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, appellants’ motion to dismiss is
GRANTED, and this appeal is DISMISSED. See TEX. R. APP. P. 42.1(a). The parties shall bear
their own appellate costs. See id. 42.1(d).

       SIGNED July 3, 2019.


                                               _________________________________
                                               Irene Rios, Justice